Exhibit 99.1 NR 17-10 Gold Reserve Issues Notice of Full Redemption of Outstanding Notes SPOKANE, WASHINGTON, July 21, Gold Reserve Inc. (TSX.V: GRZ) (OTC: GDRZF) (“Gold Reserve” or the “Company”) today announced that it has given notice to its noteholders that it will redeem in full on August 10, 2017 (the “Redemption Date”) all of its remaining 11% Senior Secured Convertible Notes due 2018 (the “Convertible Notes”) and 11% Senior Secured Interest Notes due 2018 (together with the Convertible Notes,” the “Notes”), for an amount of cash equal to 120% of the outstanding principal amount of the Notes plus accrued interest to the Redemption Date. There are currently approximately US $30.8 million aggregate principal amount of Notes outstanding. On July 11, 2017, the Company announced the receipt of the first installment payment of US $29.5 million pursuant to the terms of the settlement agreement (the “Settlement Agreement”) between the Company and the Bolivarian Republic of Venezuela (“Venezuela”). Pursuant to the terms of the indenture governing the Notes, receipt of the installment payment obligates Gold Reserve to apply such proceeds toward the redemption of the outstanding Notes. Based on the total funds received to date and the Company’s resulting net cash position and expected tax obligations, the Company is able to call for full redemption of the remaining outstanding Notes pursuant to the terms of the indenture. Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov, and www.sedar.com. Gold Reserve Inc. Contact A. Douglas Belanger, President 999 W. Riverside Avenue, Suite 401 Spokane, W A 99201
